Case: 5:17-cr-00118-KKC Doc #: 280-3 Filed: 08/16/19 Page: 1 of 2 - Page ID#: 1380

 

GOVERNMENT
EXHIBIT

    

Billianne Withers

 

EXHIBIT
NO. Cc

 

 

 

 

 

Lexington KY 40514
859-433-8606  Billianne.Withers@ky.gov

Education
-University of Kentucky, Lexington KY
1987-1991 Bachelor of Science, Accounting
Field of Study: Business Accounting with minor in Agricultural Economics.

Courses included: Management, Economics, Marketing, Computer Science, and Finance

Relevant Experience
Kentucky State Police, Drug Enforcement Special Investigations
2006-Present Audit for Special Investigations II For Drug Enforcement Special Investigations East

Verify accuracy of KSP 94’s for DE/SI East and assigned Posts. Educates and answer
investigators questions regarding how to properly fill out KSP 94. Assist with the
examinations and analysis of documents, financial records and other materials relative
to criminal investigations conducted by agency investigators. Prepare charts, graphs,
financial spreadsheets. Tesify in court proceedings regarding the results of the review
of the financial records.

1999-2006 Audit Team Leader with KY Department of Transportation

Audit trucking companies that travel thru the state of Kentucky for weight distance tax.
Conduct audit field work in accordance with applicable laws, regulations, and establish
Policies. Summarize in detail information obtained during field work. Provide detail

Description of audit procedures preformed and audit findings and results.
Case: 5:17-cr-00118-KKC Doc #: 280-3 Filed: 08/16/19 Page: 2 of 2 - Page ID#: 1381

Lexington Center Corporation- Lexington , Kentucky
1992- Present Customer Service Representative
Contributed to all aspects of ticket distribution for Lexington Center events.

Demonstrated effective presentation skills. Successfully maintained cash drawer
including accurate recording of financial transactions.

 
